Citation Nr: 0819588	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  06-18 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for nonservice-connected 
disability pension benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The appellant served with the Recognized Guerrilla Service 
from May 16, 1944 to July 16, 1945, and the Regular 
Philippine Commonwealth Army from July 17, 1945, to June 30, 
1946.  

This matter comes now before the Board of Veterans Appeals 
(Board) on appeal from a November 2005 decision of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO) wherein it was determined that the 
appellant did not have recognized service to establish 
entitlement to basic eligibility for nonservice-connected 
disability pension benefits.  The appellant perfected an 
appeal of that decision.  


FINDING OF FACT

The appellant had recognized guerrilla service with the 
Philippine Army from May 16, 1944 to July 16, 1945, and the 
Regular Philippine Commonwealth Army from July 17, 1945, to 
June 30, 1946.  


CONCLUSION OF LAW

The appellant did not have the requisite service for basic 
eligibility for VA nonservice-connected disability pension 
benefits.  38 U.S.C.A. §§ 101, 107, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends, in essence, that he is eligible for 
VA nonservice-connected disability pension benefits since he 
had active military service during World War II.  He argues 
that his service as member of the Recognized Guerrillas, and 
the Regular Philippine Commonwealth Army should make him 
eligible for pension benefits.  

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

The question before the Board is whether the appellant had 
qualifying service to establish eligibility for nonservice- 
connected pension benefits.  The record includes service 
department verification of the appellant's service.  Because 
qualifying service and how it may be established are governed 
by law and regulations and because the service department's 
certification is binding, the Board's review is limited to 
interpreting the pertinent law and regulations.

Where as here, the interpretation of the law is dispositive 
of the appeal, neither the duty to notify nor the duty to 
assist provisions of the VCAA apply.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).

Analysis

The appellant seeks VA nonservice-connected disability 
pension benefits and alleges recognized guerilla service and 
service in the Regular Philippine Commonwealth Army.

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from nonservice-connected disability not 
due to the veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521.

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  "Veteran of any war" means any veteran who 
served in the active military, naval or air service during a 
period of war.  38 C.F.R. § 3.1(e).  Service as a Philippine 
Scout is included for pension, compensation, dependency and 
indemnity compensation (DIC) and burial allowances, except 
for those inducted between October 6, 1945 and June 30, 1947, 
inclusive, which are included for compensation benefits, but 
not for pension benefits.  Service in the Commonwealth Army 
of the Philippines from and after the dates and hours when 
called into service of the Armed Forces of the United States 
by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of 
the United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and 
(d).  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.9 (a) and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  Service department findings are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

In November 1991, the service department, namely, the U.S. 
Army Reserve Personnel Center certified that the appellant 
had recognized guerrilla service with the Philippine Army 
from May 16, 1944 to July 16, 1945, and the Regular 
Philippine Commonwealth Army from July 17, 1945, to June 30, 
1946.  This finding is binding on VA for purposes of 
establishing service in the United States Armed Forces.  
Spencer v. West, 13 Vet. App. 376 (2000).  Given the 
applicable statutory and regulatory provisions recited above 
and the facts of this case, the Board finds that appellant 
does not meet the basic eligibility requirements for VA 
pension benefits.  Thus, the appellant's claim lacks legal 
entitlement under the applicable provisions.  As the law is 
dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).


ORDER

Entitlement to basic eligibility for nonservice-connected 
disability pension benefits is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


